Citation Nr: 0622469	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  97-17 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran does not currently suffer from PTSD.

2.  The veteran's currently diagnosed depressive disorder is 
not shown to be causally or etiological related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).

2.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran, who served as a fire crewman, was stationed in 
Vietnam from April 1968 to April 1969.  See DD 214; DA Form 
20.  He contends that he suffers from both PTSD and 
depression as a result of being involved in various fire 
fights and witnessing the death of two fellow soldiers while 
in Vietnam between the months of August and September 1968.  
See January 2005 statement in support of claim; information 
in support of claim for service connection for PTSD.  

The veteran's service medical records are devoid of complaint 
of, or treatment for, any psychological problems, to include 
PTSD and depression.  Although he indicated that he suffered 
from frequent trouble sleeping during a November 1967 report 
of medical history, at the time of his release from active 
duty, the veteran denied suffering from frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort, and a 
clinical evaluation found his psychiatric condition was 
normal.  See October 1969 reports of medical history and 
medical examination.  

The PTSD claim must be denied because the preponderance of 
the evidence does not support a diagnosis of PTSD in 
accordance with DSM-IV.  The "positive" evidence in this 
regard includes diagnoses of PTSD in a February 1996 
statement from Dr. G. Velasquez; in February 1999 and May 
2001 letters from Dr. A. R. Davis; in VA outpatient treatment 
records from the Mayaguez clinic since July 2004; and in 
records of a 45 day PTSD rehabilitation program in 2005 at 
the Lyons, New Jersey VA Medical Center (VAMC).

The "negative" evidence in this regard includes a June 1995 
VA PTSD examination and July 1995 addendum which diagnosed 
anxiety disorder, not otherwise specified (NOS); a July 1996 
VA PTSD examination which also diagnosed anxiety order, NOS, 
very mild; a March 2004 VA PTSD examination which diagnosed 
depressive disorder, NOS; 2004 and 2005 VA outpatient 
treatment records which assess "PTSD traits" without 
diagnosing PTSD; and a February 2006 psychiatric consult 
which indicates that the veteran does not fulfill the DSM-IV 
criteria for a PTSD diagnosis.  

The Board finds the negative evidence more persuasive and 
probative than the positive evidence with regard to the 
question of whether the veteran has a diagnosis of PTSD.  
First, the Board finds the positive medical opinions less 
probative because there is no indication that those 
physicians reviewed the evidence of record prior to reaching 
their conclusions.  On the other hand, the VA examiners in 
1995, 1996, and 2004, and the VA evaluators in 2006 did 
review the claims folder and based their opinions on all the 
evidence of record.  The negative medical opinions are more 
persuasive because they are grounded, in part, on a knowledge 
of the complete history in this case.  The positive opinions 
are less persuasive because they appear to be based solely on 
the physicians' own records and not a longitudinal review of 
the evidence of record.  Second, the negative evidence 
outweighs the positive evidence on this point because the 
negative medical opinions are based on diagnostic testing, 
like CT scans and social and industrial surveys, in addition 
to clinical evaluation, while the positive medical opinions 
appear to be based solely on clinical assessment.  

Third, more evaluators have determined that the veteran does 
not have PTSD than have determined that the veteran does have 
PTSD.  Only two physicians, Drs. Velasquez and Davis, have 
opined that the veteran has PTSD, while seven medical 
professionals (five physicians, a social worker, and a 
psychologist) all have found that the veteran does not have 
PTSD.  In this regard, the Board notes that the 1995, 1996, 
and 2006 medical opinions which failed to diagnose PTSD were 
all performed by a group or board of three evaluators who 
unanimously concluded that the veteran could not be diagnosed 
with PTSD.  Thus, in sheer numbers, the negative medical 
opinions outweigh the positive medical opinions.  Fourth, the 
Board finds the negative evidence more probative because the 
negative opinions provide a rationale for their conclusions 
while the positive medical opinions, particularly that of Dr. 
Velasquez, provide little more than a bald, conclusory 
statement that the veteran has PTSD.  On the other hand, a 
good example of the rationale in the negative medical 
opinions is seen in the following statement in the 2006 
medical opinion:

After reviewing the patient's record and 
performing a clinical history and mental 
status examination, it is our conclusion 
that the patient's mental disorder does 
not meet the DSM-IV criteria to establish 
a diagnosis of PTSD.  The patient was not 
able to specify and describe in detail a 
severe traumatic incident experienced in 
combat.  He was never in combat situation 
in front of the enemy.  He was not 
observed to become anxious, distressed or 
depressed when he was expressing his 
experiences in Vietnam.  He does nto 
report feelings of intense fear, 
helplessness or horror at the time when 
he was experiencing the events in 
Vietnam.  There is no evidence in the 
patient's clinical picture of avoidance 
of stimuli associated with a trauma.  
There is no numbing of general 
responsiveness.  His memories about 
Vietnam are not intrusive, persistent, 
and distressing thoughts interfering with 
daily function.  Since we could not 
identify a definite, extreme traumatic 
stressor, we cannot establish a link 
between the stressor and the signs and 
symptoms of the patient's mental 
disorder.

In the absence of a diagnosis of PTSD in accordance with DSM-
IV, service connection for PTSD is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Without evidence 
showing that a disease or disability is present, service 
connection is not warranted.).

Service connection is also not warranted for depression.  
Although the veteran currently suffers from depressive 
disorder, a diagnosis was not made until decades after his 
separation from service.  See March 2004 VA C&P examination 
report.  Furthermore, there is no medical evidence of record 
to establish that this psychiatric condition is causally or 
etiological related to service.  The veteran's well-
intentioned lay beliefs are insufficient to establish a 
causal relationship between his current psychiatric 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, service connection for depression must 
also be denied.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As the initial unfavorable decision with regard to the PTSD 
claim was made in 1996, prior to the enactment of the statute 
pertaining to the duty to notify and the duty to assist, the 
RO did not err in failing to comply with the timing 
requirements of the notice.  Id.  The veteran subsequently 
received "content-complying notice" and proper VA process 
by means of a notice letter dated in April 2001.  With regard 
to the depression claim, the timing requirements were met as 
the RO sent the veteran a notice letter in July 2005, prior 
to the September 2005 initial denial of that claim.  By means 
of these letters, the veteran was advised of the necessary 
evidence to substantiate his claims; that the RO would assist 
him in obtaining additional information and evidence; the 
responsibilities on both his part and VA's in developing the 
claims; and of the need to provide any evidence in his 
possession that pertains to the claims.  Finally, in May 2006 
VA provided a notice letter as to the appropriate disability 
rating or effective date of any grant of service connection.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has 
fulfilled its notification duties regarding both claims.  
Quartuccio, 16 Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been obtained and the veteran has been afforded 
numerous examinations in connection with his claims.  The 
veteran was also afforded an opportunity to provide 
testimony, but failed to appear for the travel board hearing 
scheduled in 2006.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.  


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


